                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SYMANTEC CORPORATION,                             Case No. 17-cv-04426-JST
                                                         Plaintiff,
                                   8
                                                                                              ORDER GRANTING IN PART
                                                    v.                                        DENYING IN PART MOTIONS TO
                                   9
                                                                                              FILE UNDER SEAL
                                  10        ZSCALER, INC.,
                                                                                              Re: ECF Nos. 308, 315
                                                         Defendant.
                                  11

                                  12            Defendant Zscaler, Inc. moves to file under seal portions of its Motion for Relief from
Northern District of California
 United States District Court




                                  13   Nondispositive Pretrial Order of Magistrate Judge (“Motion”) and Exhibit A to its Motion. ECF

                                  14   No. 310. Plaintiff Symantec Corp. moves to file under seal portions of Exhibit A to Zscaler’s

                                  15   Motion. ECF No. 315. Both Zscaler and Symantec have filed declarations in support of sealing.

                                  16   ECF Nos. 308-1, 315-1. The Court will grant in part and deny in part Zscaler’s motion. The

                                  17   Court will grant Symantec’s motion. Symantec is the designating party as to all material sought to

                                  18   be sealed.

                                  19   I.       LEGAL STANDARD

                                  20            A party seeking to seal a document filed with the court must (1) comply with Civil Local

                                  21   Rule 79-5; and (2) rebut the “a strong presumption in favor of access” that applies to all

                                  22   documents other than grand jury transcripts or pre-indictment warrant materials. Kamakana v.

                                  23   City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citation and internal quotations

                                  24   omitted).

                                  25            With respect to the first prong, Local Rule 79-5 requires, as a threshold, a request that

                                  26   (1) “establishes that the document, or portions thereof, are privileged, protectable as a trade secret

                                  27   or otherwise entitled to protection under the law”; and (2) is “narrowly tailored to seek sealing

                                  28   only of sealable material.” Civil L.R. 79-5(b). An administrative motion to seal must also fulfill
                                   1   the requirements of Civil Local Rule 79-5(d). “Reference to a stipulation or protective order that

                                   2   allows a party to designate certain documents as confidential is not sufficient to establish that a

                                   3   document, or portions thereof, are sealable.” Civil L.R. 79-5(d)(1)(A).

                                   4          With respect to the second prong, the showing required to overcome the strong

                                   5   presumption of access depends on the type of motion to which the document is attached. “[A]

                                   6   ‘compelling reasons’ standard applies to most judicial records. This standard derives from the

                                   7   common law right ‘to inspect and copy public records and documents, including judicial records

                                   8   and documents.’” Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting

                                   9   Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 n.7 (1978)). To overcome this strong

                                  10   presumption, the party seeking to seal a judicial record must “articulate compelling reasons

                                  11   supported by specific factual findings that outweigh the general history of access and the public

                                  12   policies favoring disclosure.” Kamakana, 447 F.3d at 1178–79 (internal citations omitted).
Northern District of California
 United States District Court




                                  13          On the other hand, records attached to motions that are only “tangentially related to the

                                  14   merits of a case” are not subject to the strong presumption of access. Ctr. for Auto Safety v.

                                  15   Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). Instead, a party need only make a

                                  16   showing under the good cause standard of Rule 26(c) to justify the sealing of the materials. Id. at

                                  17   1097. A court may, for good cause, keep documents confidential “to protect a party or person

                                  18   from annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c).

                                  19          A district court must “articulate [the] . . . reasoning or findings underlying its decision to

                                  20   seal.” Apple Inc. v. Psystar Corp., 658 F.3d 1150, 1162 (9th Cir. 2011), cert. denied, 132 S. Ct.

                                  21   2374 (2012).

                                  22   II.    DISCUSSION

                                  23          Because the parties move to file under seal documents connected with a motion for relief

                                  24   from a nondispositive order regarding discovery, the court will apply the “good cause” standard.

                                  25   See Ctr. For Auto Safety, 809 F.3d at 1097 (“Applying the good cause standard from Rule 26(c) as

                                  26   an exception for discovery-related motions makes sense, as the private interests of litigants are

                                  27   ‘the only weights on the scale.’” (quoting Kamakana, 447 F.3d at 1180)).

                                  28          Zscaler moves to file under seal portions of its Motion and Exhibit A to its Motion. The
                                                                                         2
                                   1   redacted portions of the Motion contain technical, financial, and sales information that Symantec

                                   2   designated as confidential. ECF No. 308 at 2. Good cause exists to seal the redacted portions of

                                   3   the Motion, and this request is narrowly tailored. See Ctr. for Auto Safety, 809 F.3d at 1097, 1101.

                                   4   The Court accordingly grants the motion to file portions of its Motion under seal.

                                   5          Zscaler also moves to seal the entirety of Exhibit A, which consists of 57 pages of

                                   6   deposition excerpts. Because some of the proffered testimony appears not to be privileged,

                                   7   protectable as a trade secret or otherwise entitled to protection under the law, however, the Court

                                   8   cannot conclude the request is narrowly tailored. See Civil L.R. 79-5(b); see also, e.g., ECF No.

                                   9   308-5 at 34 (containing colloquy between counsel about whether a document had been previously

                                  10   produced); id. at 51 (same). The Court accordingly denies the motion to file the entirety of

                                  11   Exhibit A under seal.

                                  12          Symantec moves to file under seal portions of Exhibit A to Zscaler’s Motion. The Court
Northern District of California
 United States District Court




                                  13   finds that good cause exists for sealing the identified portions of this document. See Ctr. for Auto

                                  14   Safety, 809 F.3d at 1097, 1101. The Court also finds that the request is narrowly tailored. See

                                  15   Civil L.R. 79-5(b). The Court accordingly grants Symantec’s motion.

                                  16                                            CONCLUSION

                                  17          The Court grants in part and denies in part Zscaler’s administrative motion to file under

                                  18   seal. The Court grants Symantec’s motion to file under seal.

                                  19          For the Motion, the “document filed under seal will remain under seal and the public will

                                  20   have access only to the redacted version, if any, accompanying the motion.” Civil L.R. 79-5(f)(1).

                                  21          For Exhibit A to the Motion, Zscaler shall file the redacted form of Exhibit A, ECF No.

                                  22   315-3, within seven days. Civil L.R. 79-5(f)(3).

                                  23          The briefing schedule on the underlying motion shall remain as originally set.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 16, 2019

                                  26                                                   ______________________________________
                                  27                                                                  JON S. TIGAR
                                                                                                United States District Judge
                                  28
                                                                                          3
